Citation Nr: 0916223	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from November 1942 to January 1946.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2009 written argument, the appellant's 
representative lists as an issue entitlement to DIC under 
38 U.S.C.A. § 1318 (which is encompassed by the appellant's 
claim for VA death benefits).  Since this matter has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.  


REMAND

The appellant claims that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) contributed to his 
coronary heart disease, and this ultimately resulted in his 
death in July 2006 of cardiac arrest.  According to his death 
certificate, his immediate cause of death was cardiac arrest; 
coronary artery disease was listed as an underlying cause.  
Hypertension and hyperlipidemia were listed as significant 
contributing conditions, but not resulting in the underlying 
cause of death.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) (which was 
decided after the RO had completed its actions in the present 
case), the United States Court of Appeals for Veterans Claims 
(Court) held that proper Veterans Claims Assistance Act 
(VCAA) notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

VCAA-mandated notice was provided to the appellant via a 
notice letter dated in January 2007.  However, that letter 
did not contain the specific notification required under 
38 U.S.C.A. § 5103, as outlined by the Court in Hupp.  
Specifically, it did not identify the conditions for which 
the Veteran had established service connection (or how to 
substantiate a DIC claim based on such conditions), or what 
is required to substantiate a claim for DIC under 38 U.S.C.A. 
§ 1318 (it appears such information was provided to a person 
in the office of a U.S. Senator interceding on the 
appellant's behalf, and in the statement of the case, which 
would be a notice timing defect).  She was also not provided 
a detailed explanation of how to substantiate a claim based 
on a condition not yet service connected.  Accordingly, 
corrective notice appears necessary.

Additionally, there are two medical opinions of record 
regarding a nexus between the Veteran's service connected 
PTSD and his death.  In a November 2006 opinion, P.J.S., MD 
states that hypertension and hyperlipidemia are clear risk 
factors for coronary artery disease, and in that PTSD causes 
hypervigilance and increases sympathetic tone, PTSD "may 
possibly" contribute to the development of the Veteran's 
hypertension.  As this opinion is phrased in speculative 
terms (may possibly contribute) it is inadequate to establish 
the appellant's claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

In the July 2008 VA opinion, a VA consulting physician noted 
that there did not appear to be any medical records 
concerning the Veteran's final coronary event, records 
concerning the actual medical evaluation around his death or 
pathology reports, autopsy reports, or doctor's notes for 
treatment of cardiac arrest.  Regarding whether the Veteran's 
PTSD caused his death, the examiner stated: "[T]here is no 
way to evaluate whether this connection can be made as there 
is no evidence in this file that specifically links 
posttraumatic stress disorder to his death from myocardial 
infraction on a more likely than not basis without 
speculating." (emphasis added).  

Review of the evidence of record revealed that there was no 
autopsy.  The death certificate indicates that the Veteran 
died in his own residence; consequently, there are no 
terminal hospitalization records to be secured.  However, 
records in the claims file reveal the Veteran underwent a 
coronary artery bypass graft in 1987, and an October 2001 VA 
outpatient treatment record notes he underwent coronary 
bypass surgery 14 months prior, and was receiving routine 
follow-up care.  As the latest treatment records in the 
claims file are dated in July 2005, it appears that pertinent 
VA treatment records may be outstanding.  As VA treatment 
records are constructively of record, they must be secured.     

The Board notes that the July 2008 VA opining physician 
expressed the opinion in terms of a "more likely than not" 
standard.  Such standard imposes a greater evidentiary burden 
on the appellant than is required by law, and another medical 
opinion (applying the "at least as likely as not" standard) 
is necessary  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disabilities 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on such 
disabilities, as well as an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
appellant should have the opportunity to 
respond.  

2.  The appellant should be asked to 
identify all sources of treatment, if any, 
the Veteran received for his coronary 
artery disease and hypertension, as well 
as for his established service connected 
disabilities, since January 2004, and to 
provide any releases necessary for VA to 
secure records of any private treatment.  
The RO should secure for the record copies 
of the complete clinical records of all 
such treatment from the sources 
identified.  The RO should specifically 
secure for the record the complete reports 
of any VA treatment the Veteran received 
for his coronary artery disease and 
hypertension (and any related 
complications) and for his service 
connected disabilities since July 2005.  
If the RO is unable to obtain any 
pertinent private treatment records 
identified by the appellant, it should so 
advise her, and ask her to obtain such 
evidence for the record.  

3.  The RO should then arrange for the 
Veteran's claims file to be forwarded to a 
cardiologist for review and a medical 
advisory opinion as to whether the 
Veteran's service connected disabilities, 
particularly PTSD, at least as likely as 
not (i.e., a 50 percent or better 
probability), caused or contributed to 
cause or hastened his death.  The opinion 
should specifically address the theory of 
entitlement proposed by the appellant, 
i.e., that the Veteran's service connected 
PTSD contributed to his coronary artery 
disease, which was listed as the 
underlying cause of death, which 
ultimately resulted in the Veteran's 
immediate cause of death (cardiac arrest).  
If the opinion is negative, the 
cardiologist should further opine whether 
any cause of the Veteran's death (primary, 
underlying, or contributory) was somehow 
otherwise related to his service.  The 
consulting physician must explain the 
rationale for all opinions given.  If the 
examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation, he or she should 
explain why such opinion is not possible 
(commenting on/explaining the rationale 
for any disagreement with the private 
physician's November 2006 opinion in this 
matter).  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

